DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4, 9-12 and 17-24 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s amendments submitted on 1/28/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments " selecting the second RSMA spreading code for periodic uplink communication with the base station during a second time period, wherein the second time period is associated with the uplink traffic periodicity of the IoE device" have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, prior art Zeng at [0029] discloses IOE device that has data to send selects a first access resource from the common pool to use in transmitting the data to the base station in a grant-less transmission. Here common pool corresponds to first access pool. 
 	Prior art Keating in abstract and at [0061] discloses an uplink non-orthogonal multiple access for narrowband machine type communication used for the deployment of Internet of Things (IoT) interconnected devices where one or more user equipment are configured for uplink transmission with one or more uplink time-frequency regions for enhanced  Machine Type Communication non-orthogonal multiple access. .on-Orthogonal Multiple Access 

  	Claims 9, 17 and 21 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478